FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 21, 2021

                                     No. 04-21-00344-CV

                 IN THE INTEREST OF R.A.E. AND J.D.F., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01868
                         Honorable Susan D. Reed, Judge Presiding


                                        ORDER

        This is an accelerated appeal of an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant’s brief was originally due on October 20, 2021, and appellant
filed a motion requesting a twenty-day extension of time.

     After consideration, we GRANT the motion and ORDER appellant to file his brief by
November 9, 2021. Appellant is advised that further extensions of time will be disfavored.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court